Jackson, Justice,
dissenting.
For the reasons given by the majority of this court in Sanders vs. McAffee et al., 42 Ga., 250, and also in my own dissenting views in Phillips vs. Dobbins, 56 Ga., 617, I dissent from the judgment of reversal and hold that one who pays full value for land may be a bona fide purchaser thereof, so as to free the land he so pays full value for from the lien of a judgment against his grantor after four years possession thereof, though he, by his agent or otherwise, had full knowledge of the judgment. The sole question is *711bonajides with possession for four years. The mere knowledge of the judgment cannot be conclusive of bad faith. That circumstance may be rebutted by many things which would show perfect good faith, but I leave the argument where, in Phillips vs. Dobbins, I rested it.